                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

RODNEY BARNES,

              Plaintiff,
                                                      Case No. 19-cv-13222
v.                                                    Hon. Matthew F. Leitman

UNITED STATES,
OAKLAND COUNTY SHERIFFS DEPT,
ALL FEDERAL AGENTS (OFFICERS),
and THE WHOLE WORLD AND EVERYTHING,

           Defendants.
____________________________________________________________________/

     ORDER DISMISSING COMPLAINT (ECF No. 1) WITHOUT PREJUDICE

        Plaintiff Rodney Barnes is a state prisoner incarcerated at the Gus Harrison

Correctional Facility in Adrian, Michigan. On November 1, 2019, Barnes filed a pro

se civil rights complaint. (See Compl., ECF No. 1.) Barnes also filed one page of an

application to proceed without prepaying the fees or costs for this action.        (See

Application, ECF No. 2.)

        The application was unsigned and incomplete. Consequently, on November 6,

2019, United States Magistrate Judge R. Steven Whalen ordered Barnes to submit the

filing fee of $350.00 and an administrative fee of $50.00 or a complete application to

proceed without prepayment of the fees and costs for this action. (See Order of

Deficiency, ECF No. 4.) That order explained that, if Barnes wished to proceed without

prepayment of the filing fee, he needed to also file a certified trust account statement


                                           1
and an affidavit of indigence. See id. The order also warned Barnes that failure to

comply with the order within thirty days could result in the dismissal of his case for

want of prosecution. See id.

      On November 18, 2019, Barnes filed a handwritten note which stated that he was

filing a certified trust account statement and an affidavit of indigence for his lawsuit.

(See Document, ECF No. 5.) But there was no trust account statement or affidavit of

indigence attached to that note.

      On January 3, 2020, and on January 17, 2020, Barnes filed additional

handwritten, one-page notes. The notes are difficult to read and understand. (See ECF

Nos. 7 and 8.)

      To date, Barnes has not paid the filing fee for this action. He also has not

submitted a certified statement regarding his trust account with a signed and completed

application to proceed without prepaying the fees and costs for this action.

Accordingly, IT IS ORDERED THAT the Complaint (ECF No. 1.) is summarily

DISMISSED WITHOUT PREJUDICE for want of prosecution. See Link v. Wabash

R.R. Co., 370 U.S. 626, 629-33 (1962); Mulbah v. Detroit Bd. of Educ., 261 F.3d 586,

589 (6th Cir. 2001); Fed. R. Civ. P. 41(b); LR 41.2.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: February 6, 2020


                                           2
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 6, 2020, by electronic means and/or ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          3
